Citation Nr: 1453603	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for depression secondary to a low back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The September 2008 rating decision denied service connection for a low back disability and the February 2013 rating decision denied service connection for depression.  

In March 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's low back disability is not related to service.

2.  As the Veteran's low back disability is not service connected, service connection for depression cannot be established on a secondary basis; there is no evidence showing that depression had its onset in service or is otherwise directly related to service. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The criteria for service connection for depression on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  These requirements were met through a September 2005 letter addressing service connection for a low back disability, and through two October 2012 letters addressing service connection for depression on direct and secondary bases. 

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private medical records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  
 
While the Veteran reported receiving disability benefits from the Social Security Administration (SSA), the Board finds that the SSA records are not necessary to a decision on the claim before the VA.  In its decisions, the SSA is concerned with an applicant's current medical condition, whereas in adjudicating this claim for service connection, VA is concerned with evidence reflecting a nexus between a current disability and active military service.  The record currently contains ample evidence reflecting the Veteran's current low back disability, and he has not asserted that SSA records would reflect a relationship between his currently-shown low back disability and service, or would otherwise be necessary to the adjudication of this appeal.  Moreover, the Veteran's SSA disability onset date was not until November 2001, and VA is already in possession of numerous private treatment records dating to the early 1990's.  The relevant events in question occurred well before November 2001.  Therefore, the Board finds that a remand to obtain any SSA records would expend judicial and administrative resources for no useful purpose, and an informed and complete decision may be reached without the delay inherent in obtaining those records.    

The Veteran was afforded a pertinent VA spine examination in March 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  As such, the Board finds that the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In March 2014, the Veteran was afforded a Board hearing before the undersigned VLJ in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  The VLJ asked questions directed at identifying any outstanding evidence that might help support the Veteran's claims, such as whether all of the Veteran's relevant private treatment reports were of record, and whether any of the Veteran's doctors had opined that his psychiatric disorder was related to his back condition.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Low Back Disability

The Veteran asserts that his current low back disability resulted from his active service, including an injury to his tailbone in 1967.  

The Veteran is presumed sound at entry into service because although a history of back trouble was noted on his April 1967 report of medical history, no spine issues were noted on the corresponding April 1967 report of examination.  A service treatment record from December 1967 noted that the Veteran hit his tailbone while riding to the field, and X-rays showed no fracture or dislocation at that time.  An August 1968 service treatment record noted a stiff back.  No back condition or injury residuals were noted on the Veteran's January 1969 report of examination at separation from service.   

Private treatment records reflect that the Veteran received treatment for his back from Dr. Hoekman.  According to a December 1993 treatment note, Dr. Hoekman stated that the Veteran was being seen for an October 1993 injury.  Dr. Hoekman noted that he had previously provided treatment for a back problem that was related to an on-the-job injury in November 1983.  Dr. Hoekman stated that he had performed back surgery in October 1984, with good result, and had not seen the Veteran since that time, except for a minor recurrence of symptoms in September 1986.  Dr. Hoekman also noted a prior motor vehicle accident that had occurred in 1972, in which the Veteran hit his forehead and had a laceration, but with no serious head injury.  A February 1994 private MRI report reflected small disc herniations at L4-L5 and L5-S1. Treatment from Dr. Hoekman continued through the 1990's.   

VA treatment records show that the Veteran first sought treatment for his back through VA in January 2003.  A July 2003 VA treatment note indicated that the Veteran had a history that was significant for chronic lower back pain, with multiple surgeries and a motor vehicle accident from 1972.  According to a September 2003 VA examination report, the examiner diagnosed herniated nucleus pulposus and degenerative disc disease, L4 to L5 and L5 to S1, status post laminectomy and fusion.  At that time, the Veteran reported that his back condition had existed since 1983.  VA treatment notes from 2004 and 2005 reflected that the Veteran participated in pool therapy for his back pain.  A June 2007 VA treatment record noted a history of low back pain on the left side for more than 20 years.  

In March 2012, the Veteran was provided a VA spine examination.  The examiner diagnosed degenerative disc disease of the lumbar spine, and opined that it was less likely than not related to service.  The examiner discussed the Veteran's pertinent medical history, including one complaint of a "stiff" back and one complaint of hitting his tailbone while in service.  The examiner determined that there was no indication that the Veteran had a chronic back problem in the initial years following service.  The Veteran reported that his first back surgery occurred in 1985, with additional surgeries in 1996 and 1997.  The examiner noted that private records reflected that the Veteran first experienced back problems in 1983 from an acute herniated nucleus pulposus (HNP).  The examiner also noted that records from Dr. Hoekman indicated that the Veteran had a workers' compensation injury in November 1983 that resulted in his HNP and surgery.  The examiner determined that given the Veteran's medical history, there was no indication that he had a chronic back problem from the time he left the service until his on-the-job injury in 1983.  He opined that the Veteran's current back problems were related to his on-the-job injury post-service and were not related to his military service.

In a May 2012 letter, the Veteran further described his in-service injury.  He stated that he was riding to the rifle range on the back of a 2.5-ton truck, and was being bounced around and fell inside the truck while on route.  He reported that he was taken to the dispensary and that an X-ray was taken, but that no doctor examined him.  He opined that the stress of force marches and double time with heavy combat gear caused his back to worsen at a later date.  He also asserted that the 1972 motor vehicle accident only resulted in a head injury and not a back injury.  He asserted that he did not injure his back on the job in the 1980's, but rather that his back pain existed prior to that time and eventually became so intense that he could not walk. 

At the March 2014 hearing, the Veteran's representative asserted that when the Veteran sought treatment for his in-service injury, he was told that it was not serious enough for him to see the doctor, and therefore that he had been denied treatment in service.  The representative also asserted that the Veteran self-treated his back pain with ice and heat after he was discharged from active duty in 1969 and until he started seeing Dr. Hoekman in 1979.   

As a preliminary matter, the Board finds that the record demonstrates a current low back disability, as confirmed by the March 2012 VA spine examination.  The Board also finds that the service treatment records document the occurrence of a tailbone injury in 1967 and an episode of a stiff back in 1968.  As the first two criteria for service connection are met (i.e. evidence of a current disability and in-service injury), the Board will focus its analysis on whether the third and final element (i.e. evidence of a nexus between the current disability and in-service injury) is satisfied.

As to this analysis, the December 1993 treatment report from Dr. Hoekman is highly probative.  This report indicated that the Veteran was seeking treatment for an October 1993 injury.  Dr. Hoekman stated that he had previously provided treatment for a back problem related to an on-the-job injury from November 1983.  He also stated that he had performed back surgery on the Veteran in October 1984, with good result, and had not seen the Veteran since that time, except for a minor recurrence of symptoms in September 1986.  Dr. Hoekman noted a prior motor vehicle accident that had occurred in 1972 in which the Veteran hit his forehead, but with no serious head injury.  The history provided by Dr. Hoekman in this December 1993 treatment note is consistent with the Veteran's reported history in his VA treatment records (see, e.g., June 2007 VA treatment record noting a history of low back pain on the left side for more than 20 years), and is also consistent with the Veteran's reported history at a September 2003 VA examination during which he stated that his back condition had existed since 1983.        

During the Veteran's March 2012 VA examination, the examiner determined that given the Veteran's medical history, there was no indication that he had a chronic back problem from the time he left service (i.e. 1969) until his on-the-job injury in 1983.  The examiner opined that the Veteran's current back problems were related to his post-service on-the-job injury and not his military service.

The Veteran contended in a May 2012 letter that the 1972 motor vehicle accident only resulted in a head injury and not a back injury; however, the VA examiner based his negative nexus opinion primarily on the intervening 1983 on-the-job injury, and not on the 1972 motor vehicle accident.  This 1983 injury and resulting surgery are well documented in the Veteran's private treatment records from Dr. Hoekman.  While the Veteran later asserted in May 2012 that the 1983 injury represented a culmination of back problems since service and not a separate injury, the Board finds the medical history provided for purposes of medical treatment in the December 1993 private treatment report to be more probative than the Veteran's May 2012 letter, submitted 19 years later, during the course of his disability claim.    

While the Veteran has reported that no doctor examined him at the time of his in-service tailbone injury, his service treatment records nevertheless show that an X-ray was obtained to determine the extent of the injury, and that the results showed no fracture or dislocation.  The Veteran also opined that the stress of marches with heavy combat gear in service caused his back to worsen later in life.  However, while the Veteran is competent to report symptoms and injuries capable of lay observation, he is not competent to relate the circumstances of his service to his current disability because he is not shown to have the medical expertise necessary to comment on the etiology of his back disability.  On this question of etiology, the VA examiner's March 2012 medical opinion is highly probative, and the Veteran has not submitted any competent evidence to contradict the examiner's opinion.  The opinion is also consistent with the medical history provided in the treatment records from the Veteran's private doctor.      

As a result, the preponderance of the evidence weighs against a finding that the Veteran's current low back disability is related to service, and therefore service connection is not warranted.   

Depression

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The Veteran contends that his depression was caused by his low back disability.  As the evidence does not show that the Veteran's low back disability is related to service, service connection for depression cannot be established as secondary to the low back disability.   

There is also no evidence showing that depression was directly related to service.  The Veteran's service treatment records are negative for complaint, diagnosis, or treatment for depression.  The Veteran has not provided any evidence suggesting that this disability is directly related to service, but rather claimed service connection on a secondary basis only.  Because the Veteran's low back disability is not service connected, his secondary service connection claim also fails. 

The Board notes that in February 2014, the Veteran submitted a VA Form 21-526EZ ("Application for Disability Compensation and Related Compensation Benefits") that contained the following statement: "depression/anger, secondary to sc tinnitus."  While the Veteran is service connected for tinnitus, his minimal statement asserting a relationship between depression/anger and tinnitus is not competent evidence of a medical nexus between these two conditions.  The Veteran did not provide any explanation or details regarding how he believes these two conditions are related.  Given that there is no competent evidence suggesting a medical nexus between these two conditions, and given that the Veteran has provided no details regarding why he believes these conditions are related, there is no need for VA to provide the Veteran an examination under the duty to assist regarding this issue. 

The preponderance of the evidence is against the service connection claim for depression on both a direct and secondary basis; there is no doubt to be resolved; therefore, service connection is not warranted for depression. 



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied. 

Service connection for depression, to include as secondary to a low back disability, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


